Myers & Galiardo,LLP Atrorneys at Law

 

Chrysler Building
405 Lexington Ave. 64" FI.
New York, NY 10174

Tet: 212-986-5900
Fax: 212-986-6250

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
‘DOC# Li»
- DATE FILED: /22// GF
BY ECE December 9, 2019

Hon. Edgardo Ramos
Thurgood Marshall United States Courthouse

Southern District of New York
40 Foley Square

New York, NY, 10007

US v. David Herring 12-cr-00228(ER)(3)

Your Honor:

I represent David Herring on the above-mentioned matter. Mr. Herring has been on
post release supervision without a single violation for three years.

Mr. Herring asks permission to travel from June 27, 2020 to July 5, 2020 on
Carnival Cruise Line for a family reunion leaving from Port of Miami, Florida.

Mr. Christopher Baker supervises Mr. Herring. He has communicated through
counsel that he “takes no position” on this travel request.

Assistant US Attorney Abigail Kurland “has no objection” to the travel request.

The application is granted.

 

__ denied.
Aa - Respectfully,
Edgardo Ramos, U.S.D.d.. /s/ Matthew D. Myers

Dated: vee _. Matthew D. Myers

New York, New York 10007 Attorney for David Herring

 

 
